UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 00-2323



VANETTA MARIE PERDUE,

                                                  Plaintiff - Appellant,

          versus


TOWN OF SNOW HILL, a municipal corporation;
CRAIG JOHNSON, individually and as agent for
the Town of Snow Hill; ORLANDO A. BLAKE, in-
dividually and as agent, servant and employee
of the Snow Hill Police Department and the
Town of Snow Hill; PHILIP R. FORT, individ-
ually and as agent for the Maryland State
Police Department and the Worcester County
Bureau of Investigation; MARTIN E. KERNER,
individually and as agent for the Maryland
State Police and the Worcester County Bureau
of Investigation; JOEL TODD, individually and
as agent for the State of Maryland,

                                                 Defendants - Appellees,

          and


CRIME SOLVERS   OF    THE   LOWER   EASTERN   SHORE,
INCORPORATED,

                                                              Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-439-S)
Submitted:   March 30, 2001               Decided:   April 20, 2001


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Linda Eve Percy, Towson, Maryland; Richard Warren Drury, MCMULLEN,
DRURY & PINDER, P.A., Towson, Maryland, for Appellant. Deborah
Murrell Whelihan, JORDAN, COYNE & SAVITS, Washington, D.C.; Mark
Holdsworth Bowen, Assistant Attorney General, Pikesville, Maryland;
John R. Sullivan, LONG, BADGER, SULLIVAN & ROBERTSON, P.A.,
Salisbury, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Vanetta Perdue appeals the district court’s order granting

summary judgment to the Defendants on her employment discrimination

claims.   Our review of the record included on appeal, and the

parties’ briefs, discloses no reversible error.    Accordingly, we

affirm on the reasoning of the district court.    Perdue v. Town of

Snow Hill, No. CA-98-439-S (D. Md. Aug. 30, 2000).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                3